DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on November 15th, 2019 have been entered and accepted.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 – 14 and 17 in the reply filed on December 30th, 2021 is acknowledged. The traversal is on the ground(s) that the pending claims do not present a serious search burden on the examiner. This is not found persuasive as there would be a serious search and examination burden if the restriction were not required. The invention of Group Il has different classification, requires a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 15 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 30th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2 – 14 and 17 are rejected by being dependent on rejected claim 1.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quick fastening” in claim 14 is a relative term which renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 6, 8 – 9, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberger (DE 102012105005, using the English translation of record).
Regarding claim 1, Schoenberger discloses an apparatus for processing containers, (Para. 1) comprising: a processing device (ref. #4) which processes the containers in a predetermined manner (Para. 56), a transfer device (ref. #32, #34) which transfers the containers, individually to a treatment device (Para. 55; Fig. 1), wherein an inspection device (ref. #20) provided, which is suitable and intended for visually inspecting a part of the transfer region during a transfer process of the containers (Para. 55).
Regarding claim 3, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the transfer device is a feed star-wheel (ref. #34; Fig. 1).
Regarding claim 4, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the processing device is a blow molding module (Para. 9).
Regarding claim 5, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses inspecting the transfer region from below (Fig. 4).
Regarding claim 6, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged stationary in the apparatus (Fig. 4; Para. 55).
Regarding claim 8, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged contrary to the transport direction of the containers (Fig. 1; Fig. 4).
Regarding claim 9, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses an illumination device for illuminating a transfer region is provided on the inspection device (Para. 18).
Regarding claim 14, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged on the apparatus by means of a fastening (Fig. 4).
Regarding claim 17, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged stationary in the apparatus (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger (DE 102012105005) in view of Voth (EP 2604412, using the attached English translation)
Regarding claim 2, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not explicitly describe arranging the inspection device in a clean room.
Yet, in a similar field of endeavor, Voth discloses a device for creating plastic containers comprising a transport unit and multiple processing stations (Abstract). Voth discloses the apparatus comprising a detection device for contactless detection of a detection area (Para. 5). Furthermore, Voth discloses arranging the apparatus, comprising the detection device inside a clean room (Para. 29). 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by arranging the apparatus in a clean room, as Voth discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 7, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose the inspection device is arranged on a moving element of the processing device. Yet, Voth discloses that it would be obvious to one of ordinary skill in the art to design the detection device to move with the treatment station entirely on in section (Para. 16). One would be motivated to make this modification to record a plurality of imagines in the same or different detection areas (Voth – Para. 16).
Regarding claim 10, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose using a mobile operating device wherein data recorded by the inspection device can be displayed. Yet, Voth discloses it is a known option in the art to use a display device (ref. #66) for the information issued to a user concerning the apparatus (Para. 39). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by using a mobile operating device, as disclosed by Voth. 
Regarding claim 11, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose an operating device arranged stationary on the apparatus. Yet, Voth discloses a control device (ref. #68) advantageously provided for the device which controls the process of the treatment for the plastic containers (Para. 14). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by using a provided operating device, as disclosed by Voth. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 12, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose a storage device for temporary storage of recorded image sequences. Yet, Voth discloses a memory device for storing images captured by the detection device (Para. 36 – 37). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by using a storage device, as disclosed by Voth. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 13, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose a control device for making changings to the parameters of the processing device. Yet, Voth discloses a control device (ref. #68) advantageously provided for the device which controls the process of the treatment for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743